Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2020 has been entered.

 Response to Arguments
Applicant’s arguments, see Remarks, filed November 19, 2020, with respect to the rejection of claims 79-80, 82, 85-94, and 96 under 35 USC § 102(a)(1) as being anticipated by Ayala et. al US 2011/0087234 A1 (“Ayala”) have been fully considered and are persuasive in combination with the amendments to the claims.  It is agreed that Ayala does not expressly teach a “continuous and open slit”; and “the first stent is constrained from proximal motion past the proximal end of the slit, due to the presence of the guidewire at the proximal end of the slit”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, in regards to claims 82, 85, 86, and 89, a new ground(s) of rejection is made in view of Vardi et al, US 2001/0044622 A1 (“Vardi”) and Andreas et al, US 2005/0222603 A1 (“Andreas”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 82, 85, 86, 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vardi et al, US 2001/0044622 A1 (“Vardi”).
Regarding claim 82, Vardi discloses an apparatus (see Figs. 7-9, paras [0064]-[0068]; also Fig. 10, para [0070]) comprising: a guidewire (27, Fig. 7, para [0064]); a first stent (main stent 40, Fig. 7, para [0065]; Fig. 10, para [0070]) having an outer surface (outer surface of 40 at distal end of 40, Fig. 7, Fig. 10) disposed against the guidewire (27) and configured to be advanced into a lumen of a subject while the outer surface is disposed against the guidewire (Figs. 7-8, 10; stent 40 is capable of having guidewire 27 extend along an outer surface at the distal end of stent 40 as shown in Fig. 7 and then advanced to bifurcation while guidewire 27 is on the outer surface, para [0065]; para [0070]); and a second stent (branch stent 45, Fig. 8, para [0065]; Fig. 10, para 
Regarding claim 89, Vardi discloses a method (see Figs. 7-9, paras [0064]-[0068]; also Fig. 10, para [0070]), comprising: using an apparatus for use with a guidewire (delivery device, see Figs. 7-9, paras [0064]-[0068]; also Fig. 10, para [0070]), the apparatus including: a first stent (main stent 40, Fig. 7, para [0065]) configured to be advanced into a lumen of a subject against the guidewire (Figs. 7-8, 10; stent 40 is capable of having guidewire 27 extend along an outer surface at the distal end of stent 40 as shown in Fig. 7 and then advanced to bifurcation while guidewire 27 is on the outer surface, para [0065]; para [0070]); and a second stent (branch stent 45, Fig. 8, para [0065]; Fig. 10, para [0070]) proximal to the first stent and configured to be advanced into the lumen of the subject surrounding the guidewire (stent 45 is disposed around and therefore surrounds the guidewire 27 as stent 45 is advanced into the bifurcation, Figs. 8-9, 10, para [0065] and also para [0070]):
advancing the first stent (40) into the lumen of the subject against the guidewire until the first stent is deployed in a desired location in the lumen of the subject (Figs. 7-8, 10; stent 40 is capable of having guidewire 27 extend along an outer surface at the distal end of stent 40 as shown in Fig. 7 and then advanced to bifurcation while guidewire 27 is on the outer surface, para [0065]; para [0070]);
advancing the second stent (45) into the lumen of the subject surrounding the guidewire (stent 45 is disposed around and therefore surrounds the guidewire 27 as stent 45 is advanced into the bifurcation, Figs. 8-9, 10, para [0065] and also para [0070]); and
placing the second stent (45) alongside the first stent (40; Fig. 9, see para [0065] and [0070]; 45 is placed along the opening in stent 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Andreas et al, US 2005/0222603 A1 (“Andreas”).
Regarding claims 85-86, Vardi discloses the apparatus according to claim 82, but is silent as to further comprising a third stent, proximal to the second stent and configured to be advanced into the lumen of the subject surrounding the guidewire and also further comprising a fourth stent, proximal to the third stent and configured to be advanced into the lumen of the subject surrounding the guidewire.
However, Andreas, in the same field of art, namely devices and method for delivery stents using guidewires (see para [0037]; Abstract), teaches a stent delivery device (10, Fig. 1, para [0037]) having a guidewire (GW, Fig. 1, para [0037]), a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the delivery device of Vardi with third or fourth stents as taught by Andreas in order to provide the advantage of treating different lengths and/or areas of lesions by applying multiple stents or stent segments at different locations along the treatment site (Andreas, paras [0041]; [0054]).

Allowable Subject Matter
Claims 79-80, 90-100 are allowed. See response to arguments above.
Claims 87-88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771